              Case 2:18-cr-00422-SMB Document 1302 Filed 09/13/21 Page 1 of 2


                                     DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich             Date: September 13, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp,
Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg and Gopi Panchapakesan, Retained
Defendant-6: Andrew Padilla, Released - Present
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Present
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

JURY TRIAL – DAY 7:
8:53 a.m. Court is in session. Counsel and defendants are present. The jury is not present. Defendants’
Motion in Limine to Preclude the Testimony of Sharon Cooper, M.D. or in the Alternatively, to Hold a
Hearing Outside the Presence of Jury to Determine her Qualifications to Testify at this Trial and the
Relevance of her Testimony (Doc. 1300) is argued to the Court. The motion is DENIED. 9:11 a.m.
Court is recess.

9:17 a.m. Court is in session. Counsel and defendants are present. The jury is present. Examination of
Special Agent Fichtner resumes. Defendants’ impeachment exhibit IM 17 is marked and admitted as
exhibit 6148. 10:42 a.m. Court is in recess.

11:05 a.m. Court is in session. Counsel and defendants are present. The jury is present. Examination of
Special Agent Fichtner resumes. A question from the jury is asked and answered by the witness. 12:14
p.m. The jury leaves the courtroom and Court remains in session. 12:19 p.m. Court is in recess.

1:33 p.m. Court is in session. Counsel and defendants are present. The jury is present. Dr. Sharon W.
Cooper sworn and examined. 2:58 p.m. The jury leaves the courtroom and Court remains in session.
Defendants’ impeachment exhibits as to Special Agent Fichtner are admitted as follows: exhibit IM 19
is marked and admitted as exhibit 6149, impeachment exhibit IM 20 is marked and admitted as exhibit
6150, impeachment exhibit IM 22 is marked and admitted as exhibit 6151, impeachment exhibit IM 23
is marked and admitted as exhibit 6152, impeachment exhibit IM 24 is marked and admitted as exhibit
6153, impeachment exhibit IM 25 is marked and admitted as exhibit 6154, impeachment exhibit IM 26
is marked and admitted as exhibit 6155, impeachment exhibit IM 80 is marked and admitted as exhibit
6156.
              Case 2:18-cr-00422-SMB Document 1302 Filed 09/13/21 Page 2 of 2

 USA v. Lacey et al                                                          Date: September 13, 2021
 Case Number: CR-18-00422-PHX-SMB                                                           Page 2 of 2

Defendant Vaught’s oral motion for mistrial, joined by co-defendants, is argued to the Court. The motion
is taken under advisement. 3:07 p.m. Court is in recess.

3:47 p.m. Court is in session. Counsel and defendants are present. The jury is not present. For reasons
set forth on the record, Defendants’ Oral Motion for Mistrial is DENIED. Defendant Lacey’s renewed
motion for mistrial, joined by co-defendants, is argued to the Court. The motion is taken under
advisement. 4:06 p.m. The jury is present. Examination of Dr. Cooper resumes. 4:34 p.m. The jury
leaves the courtroom and Court remains in session. Brief discussion held regarding Dr. Cooper.


4:42 p.m. Court is in recess until 8:30 a.m. on September 14, 2021




 Court Reporter Linda Schroder-Willis (AM)                            TD: 5 hrs 26 mins
                Christine Coaley (PM)                                 Start: 8:53 AM
 Deputy Clerk Elaine Garcia                                           Stop: 4:42 PM




                                               Page 2 of 2
